        Case 5:17-cv-00366-MTT Document 45 Filed 05/29/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

BUCKEYE STATE MUTUAL                       )
INSURANCE COMPANY,                         )
                                           )
                                           )
                    Plaintiff,             )
                                           )
             v.                            )    CIVIL ACTION NO. 5:17-CV-366 (MTT)
                                           )
ROBERT B. MIXON, III, et al.,              )
                                           )
                                           )
                Defendants.                )
 __________________                        )

                                        ORDER

      On April 23, 2020, the Court ordered Plaintiff Buckeye State Mutual Insurance

Company’s counsel, Young, Thagard, Hoffman, Smith, Lawrence & Shenton, LLP (“the

Law Firm”), to produce certain documents for in camera inspection to resolve a

disqualification issue. Doc. 42. Specifically, the Court ordered the Law Firm to produce

all documents relating to Buckeye’s underlying dispute with its insureds, Britt and Dana

Martin, when it became apparent that one or more lawyers from the Law Firm must

testify at the upcoming trial. Doc. 42. The issues that will be resolved at the upcoming

trial include why Buckeye chose to pay the Martins in the underlying case and how it

determined to pay them that sum, which it did on the advice of the Law Firm. After

thoroughly reviewing all documents submitted, the Court is satisfied that J. Holder Smith

was the only attorney at the Law Firm who worked on the underlying case. Accordingly,

J. Holder Smith, but not the Law Firm, is DISQUALIFIED from representing Buckeye in

this matter. See M.D. Ga. R. 83.2.1(A); GA. RULES OF PROF’L CONDUCT r. 1.6, 1.9, 3.7.
          Case 5:17-cv-00366-MTT Document 45 Filed 05/29/20 Page 2 of 2



        Additionally, Buckeye alleges Defendant Mixon and Company Agency (“the

Agency”) purportedly never properly answered the Complaint. Doc. 31 at 1. Further,

the Agency did not comply with the Court’s order to retain counsel by December 13,

2019. Doc. 39 (citing Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1384 (11th Cir. 1985)

(citations omitted)). Accordingly, if Buckeye believes it is entitled to default judgment, it

is ORDERED to submit an appropriate motion and a proposed order no later than June

19, 2020. 1

        SO ORDERED, this 29th day of May, 2020.

                                                        S/ Marc T. Treadwell
                                                        MARC T. TREADWELL, JUDGE
                                                        UNITED STATES DISTRICT COURT




1 Although premature, default judgment against the Agency, if appropriate, can be entered upon the
resolution of Buckeye’s claims against Defendant Mixon.


                                                      -2-
